429 F.2d 582
Charles M. OWENS, Appellant,v.C. J. FITZHARRIS, Superintendent, Soledad State Prison, etal., Appellees.
No. 23954.
United States Court of Appeals, Ninth Circuit.
June 29, 1970.

Pano Stephens (argued), Theodore H. Long, San Francisco, Cal., Charles M. Owens, in pro. per. for appellant.
John Oakes (argued), Deputy Atty. Gen., Thomas C. Lynch, Atty. Gen. of California, John T. Murphy, Deputy Atty. Gen., San Francisco, Cal., for appellees.
Before HAMLEY, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The district court did not err in dismissing without an evidentiary hearing Owens' petition for a writ of habeas corpus.  The transcript of Owens' arraignment in the California Superior Court, attached as an exhibit to appellees' return to the order to show cause, clearly shows that, before pleading guilty to a charge of armed robbery, Owens knowingly and understandingly waived his right to appointed counsel.  Dennis v. People, 414 F.2d 424 (9th Cir. 1969).


2
Owens' remaining point was not urged in or passed upon by the district court.  Thus it is not properly an issue on appeal and will not be considered.  Flemings v. Wilson, 365 F.2d 267 (9th Cir. 1966).


3
Judgment affirmed.